DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 8/12/2022, with respect to claim 7 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of 7 has been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 7, Nakata et al. (U.S. Patent Application Publication Number 20100064396, from hereinafter “Nakata”) teaches an optical axis adjust method of a scanning probe microscope (see, i.e., abstract) wherein the scanning probe microscope comprises a cantilever provided with a probe tip thereof (see FIG. 8, cantilever 201), an optical system configured to emit laser light reflected by the cantilever when performing measurement (see paragraph 0033), a sample holder configured to hold a sample, the sample holder including a mirror and a sample stage capable of being placed above the mirror (FIG. 8, stage 100, sample 10, mirror 5001, paragraph 0034) and wherein the optical axis adjustment method comprises the steps of making a state in which the sample stage is not placed above the mirror (paragraphs 0033-0047), emitting the laser light by the optical system (paragraphs 0033-0047), imaging a region including a position of a tip end of the cantilever (paragraphs 0033-0047), detecting a position of a tip end of the probe and a position of a spot of the laser light from an image generated by the imaging and adjusting an optical axis of the laser light based on the detected positions (paragraphs 0033-0047). However, Nakata fails to teach that the mirror is disposed below the sample stage when performing a measurement of the sample. Clearly in Nakata, the mirror is above the sample stage. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881